BY THE COURT.
This proceeding is in error, and was brought by Luther' Day, Receiver of the Copen Creek Coal Co. and A. J. Wiegand, to reverse the judgment and order of the Franklin Common Pleas in confirming the sale of property and assets of the Fulton Brick Co.
At the public offering of the property the same was bid in by Wiegand who apparently acted as trustee for the Coal Co. The Mc-Arthur Brick Co. offered $5050. The trial court offered to set aside the sale' if Wiegand would deposit $7,500 as a guarantee for future sale of the property| This .offer was refused and the court confirmed the sale to the Mc-Arthur Brick Co. for $5050.
Day contends that there was no appraisement of the property, no specific description and no clear statement as to the title. The Court of Appeals held:
1. We are of the opinion that the proceedings here were at the most only irregular and that the plaintiffs in error are not in a position to raise the question at this time.
2. After a public venue of property subject to confirmation, the trial court may consider other bids, and strike off the property to the highest bidder. The trial court doing so in this case acted within its discretion.